UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07680 Minnesota Municipal Income Portfolio Inc. (Exact name of registrant as specified in charter) 800 Nicollet Mall, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) Charles D. Gariboldi, Jr., 800 Nicollet Mall, Minneapolis, MN 55402 (Name and address of agent for service) 800-677-3863 Registrant's telephone number, including area code Date of fiscal year end: 08/31/07 Date of reporting period: 5/31/07 Item 1 - Schedule of Investments Schedule ofINVESTMENTS May 31, 2007 (unaudited) Minnesota Municipal Income Portfolio Description of Security Principal Amount/ Shares Market Value (a) (Percentages of each investment category relate to net assets applicable to outstanding common shares) Municipal Long-Term Securities 148.5% Authority Revenue – 1.6% Duluth Seaway Port Authority, Cargill Inc. Project, 4.20%, 5/1/13 $1,000,000 $997,530 Education Revenue – 20.0% Higher Education Facility, Augsburg College, 5.00%, 5/1/23 500,000 515,300 5.00%, 5/1/28 1,800,000 1,847,250 Higher Education Facility, College of Art & Design, 5.00%, 5/1/26 1,000,000 1,027,590 Higher Education Facility, St. John’s University, 5.00%,10/1/22 1,000,000 1,047,110 Higher Education Facility, St Olaf College, 4.50%, 10/1/27 4,000,000 3,926,560 Higher Education Facility, University of St. Thomas, 5.00%, 4/1/23 800,000 832,984 Higher Education Facility, University of St. Thomas (Prerefunded 4/1/08 @ 100), 5.38%, 4/1/18 (b) 800,000 810,720 St. Paul Housing and Redevelopment Authority, Community Peace Academy Project, 5.00%, 12/1/36 500,000 507,260 St. Paul Housing and Redevelopment Authority, St. Paul Academy and Summit School, 5.50%, 10/1/24 1,000,000 1,026,530 University of MN Special Purpose Revenue, State Supported Stadium Debt, 4.00%, 8/1/12 800,000 804,344 12,345,648 General Obligation – 7.7% Delano Independent School District (FSA) (Crossover Refunded 2/1/11 @ 100), 5.88%, 2/1/25 (b) 1,000,000 1,065,050 Sauk Rapids Independent School District (MBIA) (Crossover Refunded 2/1/11 @ 100), 5.75%, 2/1/23 (b) 3,500,000 3,712,870 4,777,920 Healthcare Revenue – 53.0% Agriculture and Economic Development, Health Care System, Fairview Hospital, 5.75%, 11/15/26 35,000 35,968 Aitkin Health Care Facilities, Riverwood Health Care Center, 5.50%, 2/1/24 500,000 512,425 Colorado Health Authority Revenue, Christian Living Communities Project A, 5.75%, 1/1/26 500,000 523,985 Colorado Health Facilities Authority, Volunteers of America Care, 5.20%, 7/1/22 750,000 746,865 Crookston Health Care, Riverview Health Project, 5.20%, 5/1/22 550,000 547,156 Cuyuna Range Hospital District, 5.00%, 6/1/29 1,000,000 990,780 6.00%, 6/1/29 1,000,000 1,010,000 5.50%, 6/1/35 1,000,000 1,035,970 Duluth Health Care Facility, Benedictine Health System-St. Mary’s Hospital, 5.25%, 2/15/33 1,500,000 1,541,655 Glencoe Health Care Facilities, Glencoe Regional Health Services (Prerefunded 4/1/11 @ 101), 7.50%,4/1/31 (b) 650,000 728,988 Golden Valley Health Care Facilities, Covenant Retirement Communities, 5.50%,12/1/25 680,000 696,966 Illinois Finance Authority Revenue, Franciscan Communities, 5.50%, 5/15/37 675,000 683,235 Illinois Finance Authority, Three Crowns Park Plaza, 5.88%, 2/15/26 500,000 524,950 Inver Grove Heights Minnesota Nursing, Presbyterian Home Care, 5.38%, 10/1/26 800,000 803,304 Maple Grove Health Care, Maple Grove Hospital Corporation, 5.25%, 5/1/25 1,000,000 1,037,530 Marshall Health Care Facility, Weiner Medical Center Project, 6.00%, 11/1/28 750,000 813,368 Minneapolis Health Care Facilities, Allina Health Systems, 5.75%, 11/15/32 3,000,000 3,188,490 Minneapolis Health Care, Fairview Health Services (Prerefunded 5/15/12 @101), 5.63%, 5/15/32 (b) 2,000,000 2,167,760 Monticello, Big Lake Community Hospital District, 6.20%, 12/1/22 1,000,000 1,038,980 Moorhead, Minnesota Economic Development Authority, Housing Development Eventide Project, 5.15%, 6/1/29 700,000 700,812 Northfield Hospital Revenue, 5.38%, 11/1/31 1,500,000 1,561,200 Pine City Health Care Revenue, North Branch (GNMA), 5.00%, 10/20/47 325,000 332,218 Shakopee Health Care Facility, St. Francis Regional Medical Center, 5.25%, 9/1/34 1,000,000 1,021,670 St. Cloud Health Care Revenue, St. Cloud Hospital Obligated Group (FSA), 5.75%, 5/1/26 4,500,000 4,750,875 St. Louis Park Health Care Facilities, Park Nicollet Health Systems, 5.25%, 7/1/30 1,250,000 1,290,962 St. Paul Housing and Redevelopment Authority Hospital Revenue, HealthEast Project, 6.00%, 11/15/30 550,000 600,605 St. Paul Housing and Redevelopment Authority, Nursing Home Episcopal, 5.63%, 10/1/33 1,000,000 1,026,580 St. Paul Housing and Redevelopment Authority, Rossy and Richard Shaller Family, Sholom East Project,5.25%, 10/1/42 650,000 653,815 St. Paul Port Authority Lease, HealthEast Midway Campus, 5.75%, 5/1/25 100,000 103,265 5.88%, 5/1/30 500,000 514,945 6.00%, 5/1/30 900,000 928,521 Winona Health Care Facilities, Winona Health Obligated Group, 6.00%, 7/1/34 500,000 538,850 32,652,693 Housing Revenue – 26.1% Cottage Grove Senior Housing Revenue, Cottage Grove Project, 5.00%, 12/1/31 475,000 467,353 Coon Rapids Multifamily Housing Revenue, Margaret Place Apartments, 6.25%, 5/1/18 500,000 512,000 Eden Prairie Multifamily Housing, Preserve Place (GNMA), 5.60%, 7/20/28 400,000 407,948 Maplewood Multifamily Revenue, Carefree Cottages II (AMT) (FNMA), 4.80%, 4/15/34 1,000,000 1,004,250 Minneapolis Housing Revenue, Keeler Apartments Project, 5.00%, 10/1/37 750,000 733,898 Minneapolis-St. Paul Housing, Finance Board Single Family Mortgage Revenue (AMT), Mortgage Backed City Living, 5.00%, 11/1/38 1,748,679 1,757,632 Minnesota State Housing Finance Agency, Residential Housing – Series D (AMT), 4.70%, 7/1/27 2,750,000 2,696,623 Moorhead Senior Housing Revenue, Sheyenne Crossing Project, 5.65%, 4/1/41 800,000 807,296 New Hope Multifamily Revenue, Northridge B (Prerefunded 7/1/06@ 100) 6.05%, 1/1/17 (b) 400,000 420,804 Pine County Housing and Redevelopment Authority, 5.00%, 2/1/31 1,000,000 1,030,430 Prior Lake Senior Housing, Shepards Path Senior Housing, 5.70%, 8/1/36 500,000 512,870 Rochester Multifamily Housing, Weatherstone Apartments (AMT) (Mandatory Put 9/1/17 @ 100), 6.38%, 9/1/37 2,800,000 3,082,660 St. Anthony Housing, Silver Lake Village, 5.63%, 2/1/31 1,000,000 1,040,950 State Housing and Finance Agency, 5.95%, 1/1/17 795,000 800,764 State Housing and Redevelopment Authority, Goodhue County Apartments, 6.63%, 1/1/24 345,000 365,179 Worthington Housing Authority Revenue, Meadows Worthington Project, 5.25%, 11/1/28 500,000 496,800 16,137,457 Leasing Revenue – 0.4% Andover Economic Development Authority Public Facility Lease Revenue, Andover Community Center (Crossover Refunded 2/1/14 @100), 5.13%, 2/1/24 (b) 250,000 263,310 Miscellaneous Revenue – 4.8% Minneapolis Revenue, University Gateway Project, 4.50%, 12/1/31 3,000,000 2,943,210 Recreation Authority Revenue – 3.6% Moorhead Golf Course, 5.88%, 12/1/21 490,000 495,841 St. Paul Port Authority Hotel Facility, Radisson Kellogg Project (Prerefunded 8/1/08 @ 103), 7.38%, 8/1/29 (b) 900,000 962,478 St. Paul Recreational Facilities, Highland National Project, 5.00%,10/1/25 750,000 783,728 2,242,047 Tax Revenue – 5.2% Minneapolis Development Revenue, Limited Tax Supported Common Bond (AMT) 4.85%, 12/1/17 580,000 591,061 4.88%, 12/1/18 610,000 620,449 Minneapolis Tax Increment Revenue, Grant Park Project, 5.35%, 2/1/30 1,000,000 1,003,260 Minneapolis Tax Increment Revenue, St. Anthony Falls Project, 5.65%, 2/1/27 450,000 459,522 5.75%, 2/1/27 500,000 513,585 3,187,877 Transportation Revenue – 10.2% Minneapolis and St. Paul Metropolitan Airport Commission (AMT) (FGIC), 5.25%, 1/1/21 1,000,000 1,030,200 Minneapolis and St. Paul Metropolitan Airport Commission (FGIC) (Prerefunded 1/1/10 @ 101), 5.75%, 1/1/32 (b) 5,000,000 5,277,900 6,308,100 Utility Revenue – 15.9% Rochester Electric Utility Revenue, 5.00%, 12/1/30 1,000,000 1,052,530 Southern Minnesota Municipal Power Agency, Zero Coupon Bond (MBIA), 4.34%, 1/1/19 (c) 10,000,000 6,081,500 4.48%, 1/1/23 (c) 2,000,000 1,002,720 4.50%, 1/1/24 (c) 3,500,000 1,673,280 9,810,030 Total Municipal Long-Term Securities (cost: $88,026,866) 91,665,822 Short Term Investments – 0.3% Money Market Fund – 0.3% Federated Minnesota Municipal Cash Trust 172,623 172,623 (cost: $172,623) Total Investments in Securities (d) – 148.8% (cost: $88,199,489) $91,838,445 Preferred Shares at Liquidation Value – (50.4)% (31,100,000) Other Assets and Liabilities, Net – 1.6% 1,007,323 Total Net Assets – 100.0% $61,745,768 Notes to Schedule of Investments: (a) Debt obligations exceeding 60 days to maturity are valued by an independent pricing service that has been approved by the fund’s board of directors. The pricing service may employ methodologies that utilize actual market transactions, broker-dealer supplied valuations, or other formula-driven valuation techniques. These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings, and general market conditions. Securities for which prices are not available from an independent pricing service but where an active market exists are valued using market quotations obtained from one or more dealers that make markets in the securities or from a widely-used quotation system.When market quotations are not readily available, securities are valued at fair value as determined in good faith by procedures established and approved by the fund’s board of directors. Some of the factors which may be considered in determining fair value are fundamental analytical data relating to the investment; the nature and duration of any restrictions on disposition; trading in similar securities of the same issuer or comparable companies; information from broker-dealers; and an evaluation of the forces that influence the market in which the security is purchased or sold. If events occur that materially affect the value of securities between the close of trading in those securities and the close of regular trading on the New York Stock Exchange, the securities will be valued at fair value. Debt obligations with 60 days or less remaining until maturity may be valued at their amortized cost, which approximates market value. Security valuations are performed once a week and at the end of each month. As of May 31, 2007, the fund had no fair valued securities. (b) Prerefunded issues are backed by U.S. government obligations. Crossover refunded issues are backed by the credit of the refunding issuer. In both cases, the bonds mature at the date and price indicated. (c) For zero-coupon investments, the interest rate shown is the effective yield as of May 31, 2007. (d) On May 31, 2007, the cost of investments in securities for federal income tax purposes was $88,199,489. There are currently no material differences between federal tax cost and book cost of investments. The aggregate gross unrealized appreciation and depreciation of investments in securities, based on this cost, were as follows: Gross unrealized appreciation $3,862,389 Gross unrealized depreciation (223,433) Net unrealized appreciation $3,638,956 AMT–Alternative Minimum Tax.As of May 31, 2007, the aggregate market value of securities subject to the AMT is $10,782,875, which represents 17.5% of net assets applicable to common shares. FGIC–­­Financial Guaranty Insurance Corporation FNMA–­­Federal National Mortgage Association FSA–­­Financial Security Assurance GNMA–­­­Government National Mortgage Association MBIA–Municipal Bond Insurance Association Item 2—Controls and Procedures (a) The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the registrant’s disclosure controls and procedures within 90 days of the date of this filing and have concluded that the registrant’s disclosure controls and procedures were effective, as of that date, in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported timely. (b) There were no changes in the registrant’s internal control over financial reporting that occurred during the last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3 – Exhibits Certifications of the Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act are filed as exhibits hereto. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Minnesota Municipal Income Portfolio Inc. By: /s/ Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date: July 24, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date:July 24, 2007 By: /s/ Charles D. Gariboldi, Jr. Charles D. Gariboldi, Jr. Treasurer Date:July 24, 2007
